Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GREGORY PEARCE, individually and on
behalf of all others similarly situated,

Plaintiff,

CIVIL ACTION
Vv.

MARK KARPELES, an individual,
No. 18-00306(RK)

Defendant.

 

DEFENDANT MARK KARPELES’ MEMORANDUM OF LAW
IN SUPPORT OF HIS REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S
MOTION TO DISMISS THE COMPLAINT
PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(2)

Dated: May 13, 2019

Albert A, Ciardi, HI, Esquire
PA Attorney ID No.: 63598
Jennifer C. McEntee, Esquire
PA Attorney ID No.: 204079
CIARDI CIARDI & ASTIN
One Commerce Square

2005 Market Street, Suite 3500
Philadelphia, PA 19103
Telephone: (215) 557-3550
Facsimile: (215) 557-3551
aciardi(@ciardilaw.com
jcranston(@ciardilaw.com

 

Counsel for Defendant Mark Karpeles
Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 2 of 8

Defendant Mark Karpeles (hereinafter “Mr. Karpeles” or the “Defendant”), by and
through undersigned counsel, hereby submits his memorandum of law in support of his reply to
the Plaintiffs Opposition to the Defendant’s Motion to Dismiss the Complaint Pursuant to
Federal Rule of Civil Procedure 12(b)(2) (the “Reply”), (the “Motion to Dismiss”).

INTRODUCTION

In his Opposition to Defendant’s Motion to Dismiss (the “Opposition”), the Plaintiff
relies heavily, if not exclusively, upon an opinion in Greene v. Karpeles, No. 14 C 1437, 2019
WL 1125796 (N.D. I. Mar. 12, 2019). Importantly, despite the best wishes of the Plaintiff,
there was no finding in Greene that Mt. Gox is the alter ego of the Defendant. Here, similarly,
there is no finding of alter ego, no claim of alter ego made by the Plaintiff and no mention of
alter ego by the Plaintiff. Yet, Plaintiff's entire argument supporting this Court’s personal
jurisdiction over the Defendant is based upon the literal interchangeability of “Mt. Gox” with
“Mark Karpeles” in any given allegation in the Complaint. In fact, by Defendant’s count, in its
twelve (12) page memorandum of law in support of the Opposition, Plaintiff attributes the
actions of Mt. Gox, a non-party to this action, and its agents directly to Mr. Karpeles at least
twenty (20) times. Specifically, Plaintiff claims,

“Karpeles’s forum-directed conduct resulted in more business from Pennsylvania
residents and, moreover, anchors the claims asserted against him here.” See
Opposition, Page 1.

“Karpeles’s agents mailed the Yubikey to Pearce’s home address in West Chester

Pennsylvania. The device was mailed by Karpeles’s company, Tibanne KK, and
included a letter written on Mt. Gox letterhead...” See Opposition, Page 3.

bo

“Karpeles deliberately and continuously exploited the Pennsylvania market
through his virtual presence in the [Commonwealth], which gave rise to the
claims Pearce asserts now.” See Opposition, Page 5.

“Pearce’s claims relate to Karpeles’s minimum contacts with Pennsylvania.” See
Opposition, Page 5.
Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 3 of 8

“Because Karpeles purposefully (and successfully) solicited the business of
thousands of Pennsylvanians through his virtual presence in the state, there’s no
question that he should have “reasonably anticipate[d] being haled into court [in
Pennsylvania].” See Opposition, Page 5 (citing World-Wide Volkswagen Corp. v.
Woodson, 444 U.S, 286, 297 (1980)).

“Because Karpeles’s conduct gave rise to the claims at issue in this case, specific
Jurisdiction exists here.” See Opposition, Page 5.

“Here, the quality and quantity of Mt. Gox’s virtual commercial contact with
Pennsylvania demonstrates that Karpeles directed significant conduct at the
forum.” See Opposition, Page 7.

“Indeed, the entirety of Karpeles’s business — including a activity directed at
Pennsylvania — was coordinated through the website...” See Opposition, Page 7.

“,..Pearce alleges that Karpeles actively solicited business from him and over
19,000 Pennsylvanian investors, mismanaged their investments, and then
affirmatively misled them by failing to disclose the dysfunctional state of affairs
at Mt. Gox. Karpeles’s contacts with the forum were substantial.” See
Opposition, Page 9.

“Karpeles’s interactions with Pearce (through his agents at Mt. Gox) put him on
specific notice of Pearce’s Pennsylvania residency.” See Opposition, Page 9.

“That is precisely what happened here. Karpeles admits that he, through Mt. Gox
had significant “transactions...with residents of the forum” — evidenced by

the creation of more than 19,000 Pennsylvania-based accounts — which is enough
to show “deliberate action aimed at [Pennsylvania].” See Opposition, Page 10
(citing Britax Child Safety, Inc. v. Nuna Int'l B.V., 321 F.Supp. 3d 546, 557 (E.D.
Pa. 2018)).

2

However, while Mr. Karpeles created Mt. Gox and, during the period relevant to the Complaint,
was the Chief Executive Officer of Mt. Gox as well as the sole shareholder and Chief Executive
Officer of Tibanne KK, he is not the alter ego of either company and no such finding has been
requested or substantiated in this matter. See Compl., 4. Therefore, Plaintiff's repeated and
nearly exclusive argument that Mt. Gox’s website, presence, and alleged contacts in
Pennsylvania are attributable directly and solely to Mr. Karpeles is misplaced and without

foundation in the record before the Court.
Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 4 of 8

Equally as perplexing, at Page 8, footnote 2 of the Opposition, Plaintiff claims,
“Karpeles purports to devote a section of his brief addressing whether Pearce’s
injuries “arise out of” Karpeles’s conduct. (Mot. At 11.) But the section only
discusses whether Karpeles’s [sic] directed conduct toward Pennsylvania. (See id.
at 11-12.) Thus, Karpeles has waived any argument that his forum-directed
conduct did not give rise to Pearce’s claims in this case. See FDIC v. Deglau, 207
F.3d 153, 169 (3d Cir. 2000) (party waives arguments not raised in opening brief).

Initially, Defendant submits FDIC y. Degiau, as well as its progeny, addresses a failure to
mention or an inadequacy of treatment of error in appellate briefs. Specifically, this case and
cases like it cover issues raised (and not raised) on appeal and not in the context of a 12(b)(2)
motion. Moreover, the section of the Defendant’s brief cited by Plaintiff discusses whether the
alleged actions (negligence and fraud claims contained in the Complaint), as alleged, rise to the
level of meeting Plaintiff's burden of proof with regard to personal jurisdiction and, specifically,
whether Plaintiff adequately plead that these alleged actions targeted Pennsylvania. Therefore
and for the foregoing reasons, Defendant contends he has not waived an argument with regard to
the ultimate question of fact: whether actions attributable to Defendant give rise to Plaintiff's
claims.
ARGUMENT

Plaintiff has failed to meet his burden of proving this Court has general or specific
personal jurisdiction over the Defendant and, instead, leaps to a presumption of alter ego. “Mt.
Gox” has not been found to be interchangeable with “Mr. Karpeles” and the actions of one have
not been found to be directly attributable to the actions of the other. The Complaint should be

dismissed because Plaintiff fails to prove this court has personal jurisdiction over the Defendant

— despite attempts at a back-door alter ego finding.
Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 5 of 8

IL The Complaint Should be Dismissed because Allegations about Mt. Gox contained
in the Complaint or subsequent Declaration in Support of the Opposition, are not
automatically Imputed to the Defendant and Defendant, as an Individual, has had
no Contact with Pennsylvania.

This Court does not have personal jurisdiction over the Defendant. Initially, Defendant
submits Mt. Gox was never registered to do business in Pennsylvania, did not maintain an office
in Pennsylvania, and had no employees in Pennsylvania. See Declaration of Mark Karpeles, §9.
Similarly, Defendant has never resided in Pennsylvania, owned property in Pennsylvania, or paid
taxes in Pennsylvania. /d. at 4. Nor has Defendant ever maintained an office in Pennsylvania or
any employees in Pennsylvania. /d. at [5. Moreover, there are no specific allegations in the
Complaint showing such constant and pervasive affiliations between Mr. Karpeles and
Pennsylvania such that it is reasonable to believe Mr. Karpeles is subject to general specific
personal jurisdiction in Pennsylvania and may be haled into Pennsylvania’s courts for any
reason.

In certain situations, “jurisdiction over corporate officers in their personal capacities may
be based on acts performed in their corporate capacity...” Hyndman v. Johnson No. Civ. A. 10-
7131, 2011 WL 570088, *5, not reported F. Supp. 2d. (E.D. Pa. Feb. 15, 2011) (citing Am.
intern. Airways, Inc. v. Am. Intern. Group, Inc., No. Civ. A. 90-7135, 1991 WL 87276, at *4
(E.D. Pa. May 21, 1991)). In deciding whether personal jurisdiction exists, courts should
consider “the officer’s role in the corporate structure, the nature and quality of the officer’s
forum contacts and the extent and nature of the officer’s personal participation in the tortious
conduct.” /d. However, “when personal jurisdiction is based on an officer’s corporate activities,
only those actions taken within the forum state are to be considered in the jurisdictional
analysis.” /d. Otherwise, “an individual’s transaction of business solely as an officer or agent of a

corporation does not create personal jurisdiction over the individual.” Hyndman v. Johnson No.
Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 6 of 8

Civ. A. 10-7131, 2011 WL 570088, *4 (citing Feld v. Tele-View, Inc. 422 F. Supp. 1100, 1104
(E.D. Pa. 1976) (citing Miller v. Am. Tele. & Tele. Co., 394 F. Supp. 58, 62-63 (E.D. Pa. 1975)).
In Hyndman, the Plaintiff alleged Defendant Johnson, an individual officer of co-defendant Back
In Time Classic, Street & Muscle Cars, Inc., “trades and does business under the name of Back
In Time Classic, Street & Muscle Cars, Inc.” Hyndman v. Johnson No. Civ. A. 10-7131, 2011
WL 570088, *5. The Hyndman Court noted that, while “Defendant Johnson identifies himself
as a shareholder of Back In Time Classic, Street & Muscle Cars, Inc...., [his] precise role in the
corporate structure of Back In Time Classic, Street & Muscle Cars, Inc. is not entirely clear.” Jd.
Nonetheless, the Hyndman Court found,
“[e]ven without a more thorough understanding of Defendant Johnson’s corporate
position, however, the Court is able to conclude that it lacks personal jurisdiction
over him in this case [because] Plaintiff has not alleged that Defendant Johnson
has any contacts with Pennsylvania in his personal capacity or that any of his
activities as a corporate officer or agent of Back In Time Classic, Street & Muscle
Cars, Inc. took place in Pennsylvania. Indeed, as Defendants note, the telephone
calls between Plaintiff and Defendant Johnson “were clearly made on behalf of
Defendant Back In Time Classic, Street & Muscle Cars, Inc., not Johnson
individually. Johnson could not reasonably foresee being subjected to litigation
against him as an individual in a foreign forum in such circumstances.”
Id. Here, the Plaintiff makes a general statement at paragraph 7 of the Complaint that this court
has personal jurisdiction over [Mr. Karpeles] because [he] conducted business in this District and
the unlawful conduct alleged in the Complaint occurred in, was directed to, and/or emanated
from this District. See Compl. J7. However, Plaintiff fails to provide a single instance where
Mr. Karpeles purposefully directed activities at Pennsylvania. In fact, according to the Plaintiff,
the only arguable contact Mr. Karpeles had with Pennsylvania was through the Mt. Gox website.

Specifically, Plaintiff alleges,

“In fact Karpeles was involved in nearly every detail of the Exchange,
from the technical (Karpeles wrote and designed the software used to run
Mt. Gox) to the operational (Karpeles handled all of Mt. Gox’s third party
Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 7 of 8

negotiations and contracts). See Compl. 414. Karpeles likewise directed
the drafting and dissemination of Mt. Gox’s public statements and
representations (including those made through its Terms of Use), as well
the [sic] statements made through Mt. Gox’s customer service department.
In addition, Karpeles handled all aspects of Mt. Gox’s accounting
(including its maintenance of use and operational accounts) and banking
affairs ...” fd. at 415.
None of the foregoing allegations relate back to specific actions or activities directed at
Pennsylvania by Mr. Karpeles as an individual. Indeed, even in the Hyndman matter, Plaintiff
alleged phone calls between Plaintiff and Defendant Johnson as evidence of Defendant Johnson
directing actions at Pennsylvania. The Plaintiff in the matter before this Court, however, fails to
point to so much as a single contact between Mr. Karpeles, the individual, and the
Commonwealth of Pennsylvania, Pearce, or any other Pennsylvanian.

Moreover, while Mr. Karpeles created Mt. Gox, he, in no way, was involved in the
minutia of direct client communications such that he was aware of customer service and support
desk inquiries. See Declaration of Mark Karpeles, €919-20. Mr. Karpeles personally did not
know whether or how many account-holders were located in Pennsylvania at the times
referenced in the Complaint, and never met, spoke to, or corresponded with the named Plaintiff
in this suit. /d. at (15-16. Similarly, Mr. Karpeles did not direct advertising on behalf of Mt.
Gox and was not responsible for the day-to-day accounting functions of Mt. Gox. Jd. at 919.

Finally, Plaintiff neither alleges nor requests this Court to disregard the corporate form
and attribute Mt. Gox’s alleged contacts with the forum to Defendant Karpeles individually
because Plaintiff would rather use the two names interchangeably because he cannot point toa

single instance when Mr. Karpeles, an individual, had contact with the Plaintiff or with

Pennsylvania.
Case 2:18-cv-00306-RK Document 23 Filed 05/13/19 Page 8 of 8

PRAYER FOR RELIEF
WHEREFORE, for all of the reasons stated above, those in any further written
submissions to the Court, and in any oral argument, Defendant Mark Karpeles respectfully

requests that this Court:

A. Grant this Motion to Dismiss these proceedings against him with prejudice
pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal
jurisdiction;

B. In the alternative, set a briefing schedule on this Motion to Dismiss and

continue it to a later date;

C. Subject to his continuing objection that this Court lacks personal
jurisdiction over him, conduct no further proceedings in this matter until
the issue of personal jurisdiction has been decided; and

D. Grant all other just relief.

Respectfully submitted,
CIARDI CIARDI & ASTIN

{sf Albert A. Ciardi, III

Albert A. Ciardi, III, Esquire
PA Attorney ID No.: 63598
Jennifer C. McEntee, Esquire
PA Attorney ID No.: 204079
One Commerce Square

2005 Market Street, Suite 3500
Philadelphia, PA 19103
Telephone: (215) 557-3550
Facsimile: (215) 557-3551
aciardi(@ciardilaw.com
jcranston@eciardilaw.com
Counsel for Defendant Mark Karpeles

 
